Appeal from a decision of the Workers’ Compensation Board, filed February 2, 1983. H In the decision under review, the board found that claimant has a permanent-partial disability. Claimant appeals, contending that the board’s determination of partial disability is not supported by substantial evidence. Rather, claimant asserts that the only conclusion supported by the record is that he has a total permanent disability. 11 We must affirm. A review of the record reveals that the evidence before the board as to the degree *668of disability consisted solely of conflicting medical testimony and, thus, presented no more than an issue of fact for the board to determine (Matter of Floyd, v Fisher Body Div. of Gen. Motors Corp., 39 AD2d 988). The board’s determination is supported by substantial evidence. ¶ Decision affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.